Citation Nr: 0808444	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
left sided limb edema and pain secondary to Zoloft ingestion.

2.  Entitlement to service connection for hepatitis C with 
end stage liver disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 from 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
presence of any chronic disability manifested by left sided 
limb edema and pain which was caused by Zoloft ingestion 
coincident with the veteran's receipt of medical care by the 
Department of Veterans Affairs (VA), the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or was due to an event not reasonably foreseeable.

2.  There is no competent medical evidence linking the 
veteran's hepatitis C with end stage liver disease to 
service. 


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 
1151 for left sided limb edema and pain secondary to Zoloft 
ingestion have not been met.  38 U.S.C.A. § 1151 (West 2002).

2.  Hepatitis C with end stage liver disease, was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims.  Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file.  The veteran 
was afforded VA examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Entitlement to compensation under 38 U.S.C. § 1151 for left 
sided limb edema and pain secondary to Zoloft ingestion.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the veteran to be eligible for compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 38 
U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  The medical evidence of record indicates 
that the veteran complained of left sided limb edema and pain 
as a reaction to Zoloft ingestion.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date. In this case, the 
appellant's claim was filed after October 1, 1997, in October 
2003, and thus, the claim must be adjudicated under only the 
current version of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under Chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected. For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was --

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary 
(including by a service-provider used by the Secretary for 
such purpose under section 3115 of this title) as part of an 
approved rehabilitation program under chapter 31 of this 
title.  38 U.S.C.A. § 1151 (West 2002).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for left sided limb edema and pain 
arising from an ingestion of one-half tablet of Zoloft 
prescribed at a VA facility.  The veteran has presented his 
own statements and supplemental literature regarding the 
development of the claimed conditions being etiologically 
related to VA treatment.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding diagnosis or 
the relationship between any provision of healthcare and the 
development of any claimed condition.  The written statements 
and testimony of the veteran and the statements of his 
representative to the effect that any of the veteran's 
claimed pathology is causally connected to medication or 
treatment he received at any VA facility are not probative as 
there is no evidence in the record that the veteran or his 
representative has any medical knowledge or expertise to 
render such opinions.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purposes of showing diagnosis or the 
existence of a nexus between claimed conditions and his VA 
medical treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In a March 2003 VA treatment note, the veteran presented with 
a history of cirrhosis secondary to hepatitis C and awaiting 
a liver transplant.  The examiner noted the veteran reported 
to VA in order to renew prescriptions including, Lasix, 
presumably related to leg swelling.

A June 2003 VA treatment noted reported that the veteran 
complained of left ankle pain since an injury several months 
ago.  

In September 2003, the veteran reported to VA that two days 
prior he began taking one-half tablet of Zoloft per doctor's 
orders and that he immediately became sick.  He noticed that 
he had swelling in his left arm and left leg with severe pain 
in the left wrist and ankle, the pain was so severe that he 
was unable to stand or walk.  The examiner noted the left leg 
was notably larger than the right, the left wrist and hand 
were swollen.  The veteran was diagnosed with cellulitis of 
the left leg.  

In March 2004, the veteran underwent a VA examination.  The 
examiner opined that the veteran had pitting edema of both 
legs and tops of the feet, more on the left than the right.  
His left leg was larger than the right.  The hands were 
normal and alike.  The examiner stated he had no real reason 
to suspect swelling in the arms or hands.  The examiner noted 
the veteran had edema to the knees on both legs, more on the 
left.  The examiner opined the literature on Zoloft said one 
could get arthralgia with Zoloft, some edema, GI upset, and 
diarrhea.  The examiner reported all this the veteran had 
when he took the one pill.  The examiner opined his initial 
symptoms of diarrhea, dermatitis, edema and joint pain were 
due to the medication, and there was no way not to suspect 
it, but why it persisted, he was not at all sure.  The long 
persistence of symptoms he found hard to blame on the Zoloft, 
which should have cleared.  The problems the veteran had with 
Zoloft at the onset with one-half pill taken were all 
unusual.  According to the literature, it could happen but 
would not be expected.  The examiner stated Zoloft levels 
were increased in liver disease.

In August 2004, the veteran was seen at VA.  The veteran 
discussed a previous visit and one of the problems discussed 
was edema in his legs that he attributed to Zoloft ingestion.  
At that time, the veteran reported the edema had been on-
going for over a year.  He was at VA presently for the same 
problem.  The examiner diagnosed edema in the lower 
extremities which was not likely from Zoloft ingestion 1.5 
years ago, but rather from ascites due to cirrhosis.  

In October 2005, a VA examiner opined that in his 
professional opinion, Zoloft was not the cause of the left-
sided swelling and pain.  

The veteran's allegations of left sided edema and pain 
because of medical care he received at the VA, due to a 
ingestion of one-half tablet of Zoloft, are not otherwise 
borne out by the evidence of record, including any medical 
opinion that the course of treatment he received at the VA 
had resulted in any chronic disability of the extremities.  
The March 2004 examiner noted edema in both lower extremities 
and none in the upper extremities and concluded that the 
veteran's symptoms were hard to blame on Zoloft.  The August 
2004 examiner concluded that edema in the lower extremities 
was due to ascites due to cirrhosis and was not likely due to 
Zoloft ingestion.  The October 2005 examiner also concluded 
that any left-sided swelling and pain were not caused by 
Zoloft.  As such, there is no medical opinion of record that 
relates the veteran's Zoloft ingestion to any current chronic 
disability that has resulted in separate additional 
functional impairment.  There is no competent medical opinion 
which supports the veteran's claim.  This lack of any 
additional disability and lack of causal relationship form 
the basis for the denial of 38 U.S.C.A. § 1151 benefits.

The possibility of a relationship between Zoloft and the 
veteran's left sided limb edema and pain has been raised by 
statements and materials submitted by the veteran; 
specifically from internet websites.  However, the 
information provided by the internet websites is not relevant 
to this inquiry.  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  The articles in question 
fail to apply the specific facts as are present in this 
matter and thus do not meet the standards of Wallin.

There is no competent medical evidence of record that 
establishes that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there is not competent medical evidence of record that 
establishes that there was an event not reasonably 
foreseeable that resulted in additional disability.  It is 
the decision of the Board that the veteran is not shown to 
have additional disability that was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Entitlement to service connection for hepatitis C with end 
stage liver disease.

The veteran contends that his hepatitis C with end stage 
liver disease is related to receiving inoculations during 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as cirrhosis of the liver, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  It is upon the lack of a nexus between 
any current disability and the in-service injury that the 
claim for service connection for hepatitis C with end stage 
liver disease fails.   

The veteran's service treatment records are devoid of any 
evidence of complaints, treatment, or diagnosis of a liver 
condition or hepatitis C.

A VA treatment note of December 1999 reported the veteran had 
end-stage liver disease with a history of alcohol and 
hepatitis C.

In a February 2000 VA examination report prepared regarding a 
pending claim for pension, the examiner stated the veteran 
had no identifiable risk factors, no IV drug use and no 
occupational blood exposure.  The veteran had no tattoos.  
The examiner noted the veteran drank considerably before 
1994; the veteran stated he drank "too much."  There was no 
high risk sexual activity.  The veteran did report two blood 
transfusions in December 1999.  The examiner opined the 
veteran was in "bad stages" of hepatitis and cirrhosis.  In 
addition, on VA examination in March 2004, the examiner noted 
that the veteran had hepatitis C, origin unknown.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
hepatitis C with end stage liver disease, nor is there any 
competent medical evidence indicating a diagnosis of 
hepatitis C with end stage liver disease within one year of 
the veteran's separation from active duty.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  None of the medical evidence of record 
relates the veteran's claim of hepatitis C with end stage 
liver disease to any event or incident during active military 
duty, including inoculations with an air gun.  

Nor is there any evidence of continuity of symptomatology.  
The first claim of hepatitis C with end stage liver disease 
associated with the veteran's file is dated in January 2000, 
approximately 23 years after the veteran's separation from 
service.  The first notations in the medical records of 
hepatitis with end-stage liver disease similarly date to 
December 1999.  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hepatitis C with 
end stage liver disease within the first post-service year.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C with end stage liver 
disease and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left 
sided limb edema and pain secondary to Zoloft ingestion is 
denied.

Entitlement to service connection for hepatitis C with end 
stage liver disease is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


